Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.226 Filed 06/17/21 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

PEYTON BOAZ,

         Plaintiff,                                 Case No.: 21-11386

v.

STEVEN A. BUFORD; TYLER G. BOAZ,      Wayne County Circuit Court
as Independent Administrator of the   Case No.: 21-005170-NO
Estate of Gregory D. Boaz, deceased;
the ESTATE OF GREGORY D. BOAZ,
MIDWEST AIR TRAFFIC CONTROL
SERVICES, INC., VITATOE AVIATION LLC,
and AIRCRAFT INSPECTION & REPAIR LLC,

         Defendants.
_____________________________________________________________________________________

       AMENDED NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §
           1442(a)(1) BY DEFENDANT STEVEN A. BUFORD
                               AND
      MIDWEST AIR TRAFFIC CONTROL SERVICE, INC. JOINING IN
       DEFENDANT STEVEN A. BUFORD’S AMENDED NOTICE OF
                             REMOVAL

         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1442 and 1446,

Defendant STEVEN A. BUFORD (“Buford”) hereby amends his notice of removal

of this civil action from the Circuit Court of the County of Wayne, Michigan, where

it was previously pending as Case No. 21-005170-NO, to the United States District

Court for the Eastern District of Michigan. Buford is joined in the instant Amended




{9659329:2 }                             1
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.227 Filed 06/17/21 Page 2 of 14




Notice of Removal by Defendant MIDWEST AIR TRAFFIC CONTROL

SERVICE, INC. (“MATC”).1

                                  INTRODUCTION

         Buford removed Plaintiff’s original complaint in the underlying action to this

Court on June 11, 2021. (ECF No. 1). That same day, unbeknownst to Buford,

Plaintiff electronically filed a First Amended Complaint (“FAC”) in the Circuit

Court of the County of Wayne, Michigan. At the time of this writing, the FAC is not

yet reflected on the Circuit Court’s docket. Thus, it remains unclear whether the

Circuit Court has accepted the FAC; and, if so, whether it did so before or after

Buford filed his notice of removal. The instant Amended Notice of Removal is filed

out of an abundance of caution to provide a clear record and avoid any technical

violations of the local and Federal Rules of Civil Procedure.

         Because MATC (Buford’s employer) was added as a Defendant to the FAC,

and because MATC’s interests are aligned with Buford’s, MATC hereby joins

Buford in filing the instant Amended Notice of Removal. In short, Buford and

MATC are both entitled to removal for the same reasons. The original complaint

alleged that Buford proximately caused Plaintiff’s injuries when he negligently

performed air traffic control services. The FAC contains the same general allegations



1
 Plaintiff has improperly identified MATC as Midwest Air Traffic Control
Services, Inc.

{9659329:2 }                                2
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.228 Filed 06/17/21 Page 3 of 14




and claims “Buford and/or MATC” proximately caused Plaintiff’s injuries. This

Court has jurisdiction over the action under the federal officer removal statute, 28

U.S.C. § 1442(a)(1), because Buford and MATC have been sued for actions taken

under the color of federal office. Specifically, Buford and MATC at all times

relevant acted under the detailed regulation, monitoring, and supervision of the

Federal Aviation Administration (“FAA”), as required by MATC’s contract with the

FAA. Buford and MATC can thus assert colorable federal defenses of government

contractor immunity and federal preemption. Buford and MATC are therefore

entitled to removal under the federal officer statute and this Court possesses subject

matter jurisdiction over Plaintiff’s claims.

                                  BACKGROUND

         On April 23, 2021, an action was commenced in the Circuit Court for the

County of Wayne, Michigan, entitled Peyton Boaz v. Steven A. Buford, Tyler G.

Boaz, as Independent Administrator of the Estate of Gregory D. Boaz, Deceased,

and Estate of Gregory D. Boaz, as Case No. 21-005170-NO. Pursuant to 28 U.S.C.

§ 1446(a), a copy of the Summons and Complaint is attached hereto as Exhibit 1.

         On information and belief, on June 11, 2021, Plaintiff filed the FAC in the

Circuit Court for the County of Wayne, Michigan. The FAC added three new

Defendants: MATC, Vitatoe Aviation, LLC, and Aircraft Inspection & Repair, LLC.




{9659329:2 }                               3
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.229 Filed 06/17/21 Page 4 of 14




A copy of the FAC is attached hereto as Exhibit 2. As explained above, the pleading

attached as Exhibit 2 lacks a file stamp.

         In the FAC, Plaintiff alleges that he was injured while travelling in an aircraft

that crashed during an attempt to land at the Coleman A. Young Municipal Airport

(“DET”). Plaintiff generally alleges that the aircraft experienced a landing gear

problem and then ran out of fuel and crashed in a vacant residential lot near DET,

causing Plaintiff’s alleged damages. (Exhibit 2, ¶¶ 30, 50, 61, 85). Plaintiff

specifically alleges that: (1) Buford was employed by MATC; (2) Buford was

providing air traffic control services during the crash sequence; and (3) Buford was

at all times relevant acting within the course and scope of his employment with

MATC. (Id., ¶¶ 18-19, 22).

         Plaintiff avers that the FAA “has delineated the duties and responsibilities for

air traffic control personnel, such as Buford and others employed by companies such

as Midwest ATC, in FAA Order 7110.655X, which was in effect and applicable at

the time of the subject crash.” (Id., ¶ 15). Plaintiff further claims Buford violated

FAA Order 7110.655X when he failed to obtain the aircraft’s remaining fuel load

and failed to call for the dispatch of emergency personnel. (Id., ¶¶ 31, 39). Thus,

Plaintiff claims that “Buford and/or Midwest ATC” proximately caused his

injuries by failing to follow the emergency assistance procedures in FAA Order

7110.65X and for other related failures. (Emphasis added) (Id., ¶ 85).


{9659329:2 }                                 4
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.230 Filed 06/17/21 Page 5 of 14




         The Declaration of DeAnna Dresel, MATC’s Executive Vice President, is

attached hereto as Exhibit 3. Dresel’s Declaration references an attached contract

entered by MATC and the FAA (with appropriate redactions). See Contract at

Exhibit 3A. Dresel attests that Buford was employed by MATC at the time of the

crash described in the Complaint, and that Buford’s duties as an air traffic controller

at DET were governed by MATC’s contract with the FAA.

                            GROUNDS FOR REMOVAL

    I.         Standard for Removal.

         This Court has subject matter jurisdiction under 28 U.S.C. § 1442(a)(1), which

applies when a state-court action is directed against the United States “or any agency

thereof or any officer (or any person acting under that officer) of the United State or

of any agency thereof, sued in an official or individual capacity for or relating to any

act under color of such office . . .”

         The federal officer removal statute authorizes removal by private persons if

they were authorized to act for federal officers or agents in executing their duties

under federal law. Watson v. Philips Morris Cos., 551 U.S. 142, 151 (2007). When

a private party is not a federal officer, the private party must satisfy a three-pronged

test to be entitled to removal under 28 U.S.C. § 1442(a)(1). Bennett v. MIS Corp.,

607 F.3d 1076, 1085 (6th Cir. 2010). First, the removing party must establish that

they are a person within the meaning of the statute who “acted under” a federal


{9659329:2 }                                5
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.231 Filed 06/17/21 Page 6 of 14




officer. Second, the removing party must demonstrate that it performed the actions

for which it is being sued under color of federal office. Third, the removing party

must show that it can raise a colorable federal defense. Id.

          A defendant seeking removal from a state court to a federal court must file a

notice of removal in the federal forum containing a “short and plain statement of the

grounds for removal.” 28 U.S.C. § 1446(a). “By design, §1446(a) tracks the general

pleading requirement stated in Rule 8(a) of the Federal Rules of Civil Procedure.”

Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014).

Consequently, courts should apply the same liberal rules to removal allegations that

are applied to other matters of pleading. Dart Cherokee, 574 U.S. at 87.

    II.        Buford and MATC are “Persons” who “Acted Under” a Federal
               Office.

          Regarding the first prong of the test for federal officer removal, Buford and

MATC are undoubtedly “persons” under the plain language of 28 U.S.C. §

1442(a)(1). See Bennett, 607 F.3d at 1085 (holding that the statute applies to natural

persons and corporations alike). The next inquiry is whether Buford and MATC

were “acting under” a federal officer at the time of their alleged negligence. The

Supreme Court holds that the phrase “acting under” refers to “an effort to assist, or

help carry out, the duties or tasks of the federal superior.” Watson, 551 U.S. at 152

(emphasis in original). A relationship involving this type of effort typically involves

“subjection, guidance, or control.” Id. at 151 (quoting 18 Oxford English


{9659329:2 }                                6
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.232 Filed 06/17/21 Page 7 of 14




Dictionary). Accordingly, government contractors fall within the terms of the federal

officer removal statute when the relationship between the contractor and federal

government is “an unusually close one involving detailed regulation, monitoring,

or supervision.” Id. at 153 (emphasis added).

         In Bennett, the defendant was contracted by the FAA to perform mold

abatement at Detroit Metropolitan Wayne County Airport. The plaintiffs were

employees of the FAA who allegedly suffered health issues caused by the

defendant’s negligence in performing mold abatement services under the contract.

In holding that the defendant’s removal was proper, the Court of Appeals for the

Sixth Circuit ruled that the “acting under” requirement was satisfied, because the

defendant’s FAA contracts included “precise specifications” and federal officers had

“closely monitored” the defendant’s work. Bennett, 607 F.3d at 1087. This qualified

as an unusually close relationship involving detailed regulation, monitoring, and

supervision. Id. at 1088.

         At the very least, Buford’s and MATC’s conduct as air traffic controllers was

subject to the same degree of regulation, monitoring, and supervision that the FAA

exerted over the mold abatement services at issue in Bennett. Consistent with this

intuitive conclusion, another U.S. District Court recently held as much.

         In Farelas v. Hijazi, No. 5:19-cv-00176-RGK-SHK, 2019 U.S. Dist. LEXIS

62016 (C.D. Cal. Apr. 9, 2019), the plaintiffs sued a private ATC operator-employer


{9659329:2 }                               7
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.233 Filed 06/17/21 Page 8 of 14




(like MATC) for wrongful death arising from a fatal airplane crash. The plaintiffs

alleged that the ATC operator’s employee (“Bloomer”) was negligent in that he

cleared the pilot for takeoff when the pilot seemed confused and disoriented. Id. at

*3. The district court held that “Bloomer was acting under the direction of the FAA”

based on the detailed specifications contained in the FAA’s ATC manual. Id. at *3.

         Here, like the ATC operator’s employee in Farelas, Buford and MATC acted

under the direction of the FAA to the point of subjection, guidance, or control. The

FAA-MATC contract sets forth comprehensive protocols and specific instructions

that Buford was required to follow. Specifically, the contract provides that MATC

(and its employees) “must comply with all procedures outlined in the documents,

directives listed in Section J, Attachment J-1, to ensure the safe, orderly, and

expeditious movement of air traffic.” Ex. 3A, pg. C-1. In turn, Attachment J-1 lists

32 FAA operational documents, regulations, directives, manuals, and orders that

Buford was required to follow in exercising his duties as an air traffic controller for

MATC. Ex. 3A, Attachment J-1. Additionally, the contract shows that the FAA

conducted evaluations and safety audits for the ATC services at DET pursuant to the

FAA’s own Air Traffic Organization Audits and Assessments Program. Ex. 3A, pg.

C-11.

         The contractual provisions discussed above provide just a sample of those

establishing the FAA’s extensive control over Buford’s and MATC’s air traffic


{9659329:2 }                              8
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.234 Filed 06/17/21 Page 9 of 14




control responsibilities. The FAA regulated, supervised, and monitored every aspect

of Buford’s and MATC’s conduct. Hence, the relationship between the FAA and

Buford/MATC was “an unusually close one involving detailed regulation,

monitoring, or supervision.” such that it satisfies the first prong of the removal test

under § 1442(a)(1). See Watson, 551 U.S. at 153.

    III.       Buford and MATC Performed Under Color of Federal Office.

         The second prong of the removal test under § 1442(a)(1) requires the

removing party to show a nexus, or “causal connection,” between the charged

conduct and the asserted official authority. Bennett, 607 F.3d at 1089. The standard

for this showing is low, and allegations of a federal officer’s mere presence at the

place of performance will suffice. Id.

         In Bennett, the Sixth Circuit held that the nexus required under § 1442(a)(1)

was satisfied, because the charged conduct (negligent mold abatement) was

“performed at the direction of FAA officers under contract,” and was also the alleged

cause of the plaintiffs’ personal injuries. Id. In Farelas, the California Central

District Court held that “[b]ecause the acts at issue occurred while the [ATC

operator] was performing its official duties, the causal connection is satisfied.”

Farelas, 2019 U.S. Dist. LEXIS 62016, at *5.

         Here, Buford’s and MATC’s actions as air traffic controllers were performed

at the direction of the FAA under a contract. Those actions are also the alleged cause


{9659329:2 }                               9
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.235 Filed 06/17/21 Page 10 of 14




of Plaintiff’s personal injuries. Whether Buford and/or MATC’s allegedly negligent

actions strayed outside the scope of their official duties is a question for the federal

courts to answer. Bennett, 607 F.3d at 1088. For these reasons, Buford and MATC

satisfy the second prong of the federal officer removal test under § 1442(a)(1).

    IV.        Buford and MATC have Colorable Federal Defenses.

         Under § 1442(a)(1), the removing party is not required to prove the success

of a federal defense. Mesa v. California, 489 U.S. 121, 133 (1989). Rather, a

colorable federal defense must only be plausible, and its “ultimate validity” is not to

be determined at the time of removal. Bennett, 607 F.3d at 1089. The reason for this

low threshold is simple:

         [T]he Supreme Court has noted that one of the most important functions
         of this right of removal is to allow a federal court to determine the
         validity of an asserted official immunity defense. Removal pursuant to
         § 1442(a)(1) is thus meant to ensure a federal forum in any case where
         a federal official is entitled to raise a defense arising out of his official
         duties. Furthermore, this right is not to be frustrated by a grudgingly
         narrow interpretation of the removal statute.

Id. at 1091. (quoting Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 397-

98 (5th Cir. 1998)).

         Here, Buford and MATC have colorable government contractor defenses.

Although the contract in Bennett was for mold abatement—rather than military

procurement—the Court of Appeals for the Sixth Circuit observed that the

plausibility of a government contractor defense involving non-military performance


{9659329:2 }                                  10
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.236 Filed 06/17/21 Page 11 of 14




contracts has been accepted in many federal courts. Bennett, 607 F.3d at 1089. These

courts have recognized that the reasons for allowing government contractor defenses

arising from procurement contracts apply equally in the context of service contracts.

Id. at 1090. Thus, Bennett establishes that Buford and MATC have colorable

government contractor defenses in this case.

         Buford and MATC also have colorable federal preemption defenses. In

Farelas, the California Central District Court agreed with the air traffic control

operator that there was both conflict and field preemption based on federal standards

concerning aviation safety. Accord Greene v. B.F. Goodrich Avionics Systems, 409

F.3d 784, 795 (6th Cir. 2005) (“federal law establishes the standards of care in

the field of aviation safety and thus preempts the field from state regulation”).

Because federal law occupies the field of aviation safety, the Farelas court found

the existence of a colorable preemption defense and did not even reach the merits of

the air traffic control operator’s asserted government contractor defense. Farelas,

2019 U.S. Dist. LEXIS 62016, at *6.

         Here, Plaintiff purports to base his claims on Michigan common law, even

though he alleges that Buford and/or MATC were negligent in failing to comply with

FAA regulations. Exhibit 2, ¶ 85. As was the case in Farelas, because federal law

establishes the standard of care for Plaintiff’s claims, Buford and MATC have

colorable federal defenses of federal preemption.


{9659329:2 }                             11
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.237 Filed 06/17/21 Page 12 of 14




          In sum, because Buford and MATC can raise colorable federal defenses under

both government contractor immunity and federal preemption, the third prong of the

removal test under § 1442(a)(1) is satisfied, and removal to this Court is proper.

                                     CONCLUSION

          Buford and MATC have established that removal is proper under the federal

officer removal statute (28 U.S.C. § 1442(a)(1)). Buford and MATC have also

complied with the procedural requirements for removal in that his original notice of

removal was filed within 30 days after Plaintiff’s original complaint was served on

Buford, and within 30 days after MATC had actual notice of the FAC. See Exhibits

1 and 2; 28 U.S.C. § 1446(b)(1). In filing the instant Amended Notice of Removal,

Buford and MATC have alleviated any concerns as to whether Buford’s original

notice of removal preceded the filing of Plaintiff’s FAC in the Circuit Court of the

County of Wayne, Michigan.

          If any question arises as to the propriety of the removal of this action, Buford

and MATC respectfully request the opportunity to submit briefing and oral argument

and to conduct discovery in support of its position that subject matter jurisdiction

exists.

                                    Respectfully submitted,

Dated: June 17, 2021                By:  /s/Alexander A. Ayar
                                       ALEXANDER AYAR (P69623)
                                    MCDONALD HOPKINS PLC
                                    39533 Woodward Avenue, Suite 318

{9659329:2 }                                 12
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.238 Filed 06/17/21 Page 13 of 14




                             Bloomfield Hills, Michigan 48304
                             Phone: (248) 220-1353
                             Email: AAyar@McDonaldHopkins.com

                                          And

                             Eric A. Cunningham III
                             ADLER MURPHY & McQUILLEN, LLP
                             20 S. Clark St., Suite 2500
                             Chicago, Illinois 60603
                             Phone: (312) 422-5717
                             Email: ecunningham@AMM-LAW.com
                             Attorneys for Defendant Steven A. Buford




{9659329:2 }                         13
Case 2:21-cv-11386-DML-KGA ECF No. 2, PageID.239 Filed 06/17/21 Page 14 of 14




                           CERTIFICATE OF SERVICE

         I certify that on June 11, 2021, I electronically filed the foregoing Amended

Notice of Removal with the Clerk of the Court using the E-Filing System which will

send notification of such filing to all counsel of record.


                                         By: /s/ Alexander A. Ayar
                                               ALEXANDER AYAR (P69623)




{9659329:2 }                               14
